DETAILED ACTION
Claims 14-39 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under CN 201910886698 filed on 9/19/2019.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior art is the Tsukagoshi Reference (US 2013/0038683 A1).
Tsukagoshi teaches an image data transmission apparatus or the like transmitting a compression video stream of frame compatible type stereoscopic image data. The video encoder 112 inserts signaling information of image data at a location corresponding to the picture layer of the compressed video stream, for example, the user data region or the picture header. This signaling information shows whether the image data is stereoscopic image data or 2D image data, and, when the image data is stereoscopic image data, shows what the transfer format is. The video decoder 214 supplies signaling information and 2D image region information to the CPU 201. The video decoder 214 skips over the stereoscopic image region information which is for cropping the image data for stereoscopic display from the image data after decoding and which is inserted into the compressed video stream. The video decoder 214 may be set to skip both the signaling information of the image data and the stereoscopic image region information inserted into the picture layer of the compressed video stream (see Tsukagoshi [0001], [0085], [0122], [0145]).

The following is an examiner's statement of reasons for allowance: neither Tsukagoshi, nor other relevant art or combination of relevant art, teaches a method and non-transient CRM obtaining a video stream to be decoded, wherein the video stream contains one or more data units each having a header section and a body section, and the header section contains header information indicative of a data type of the corresponding body section; identifying the one or more data units based on respective start positions of the one or more data units; obtaining the header information of the identified data units; determining data types of the body sections of the data units based on the identified data units; and determining whether to prohibit decoding of data of each data unit based on the data type of the body section of the data unit.

The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/AMIR SHAHNAMI/               Examiner, Art Unit 2483